            Case 1:19-cr-10080-NMG Document 970 Filed 03/25/20 Page 1 of 4



                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS

                                                     )
 UNITED STATES OF AMERICA                            )
                                                     )
         v.                                          )
                                                     )   Criminal No. 1:19-cr-10080-NMG
 ELIZABETH HENRIQUEZ                                 )
                                                     )
                 Defendant.                          )
                                                     )

              ASSENTED-TO AMENDED MOTION FOR LEAVE TO EXCEED
                   PAGE LIMIT FOR SENTENCING MEMORANDUM
       Elizabeth Henriquez respectfully moves for permission to file a Sentencing Memorandum

exceeding the page limit set forth both in Local Rule 7.1(b)(4) for the United States District Court

for the District of Massachusetts and this Court’s Orders of February 20 and 28, 2020. United States

v. Henriquez, No. 19-cr-10080-NMG (D. Mass.), Dkt. Nos. 861, 893. Specifically, Ms. Henriquez

requests leave to file a Sentencing Memorandum not to exceed 38 pages. In support of this Motion,

undersigned counsel states as follows:

       1.      Local Rule 7.1(b)(4) states that “[m]emoranda supporting or opposing allowance of

motions shall not, without leave of court, exceed 20 pages, double-spaced.” This rule governs motion

practice in criminal cases, including Ms. Henriquez’s forthcoming sentencing memorandum. See

Local Rule 112.1.

       2.      Ms. Henriquez is to file her Sentencing Memorandum by March 26, 2020.

       3.      Undersigned counsel has prepared a Sentencing Memorandum that includes a

thorough and detailed analysis of the factors set forth in 18 U.S.C. § 3553(a). In particular, it provides

a detailed picture of Ms. Henriquez’s personal, medical, and family history; considers and explores

her offense conduct; analyzes the applicable comparative culpability in her case; and addresses the
            Case 1:19-cr-10080-NMG Document 970 Filed 03/25/20 Page 2 of 4



effect of the unprecedented and unexpected COVID-19 crisis on the sentencing. See generally 18

U.S.C. § 3553(a).

       4.      Given the intricacy of these issues and their potential impact on the Court’s sentencing

decision, limiting the memorandum to 20 or 34 pages would frustrate the Memorandum’s ability to

fully assist the Court. Such a limitation would substantially prejudice Ms. Henriquez’s ability to

present the Court with a complete and accurate analysis of the § 3553(a) factors present in her case.

       5.      Undersigned counsel has conferred with counsel for the government regarding the

relief requested. The government assents to this Motion.

                                          CONCLUSION

       WHEREFORE, Ms. Henriquez respectfully requests that the Court grant her motion for leave

to file a Sentencing Memorandum that exceeds 20 pages, not to exceed 38 pages.




DATED: March 25, 2020                                        Respectfully submitted,

                                                             /s/ Aaron M. Katz
                                                             Aaron M. Katz (BBO #662457)
                                                             Ropes & Gray LLP
                                                             800 Boylston Street
                                                             Boston, MA 02199
                                                             (617) 951-7000
                                                             aaron.katz@ropesgray.com

                                                             Laura G. Hoey (pro hac vice)
                                                             Ropes & Gray LLP
                                                             191 North Wacker Drive, 32nd Floor
                                                             Chicago, IL 60606
                                                             (312) 845-1200
                                                             laura.hoey@ropesgray.com

                                                             Colleen A. Conry (pro hac vice)
                                                             Ropes & Gray LLP
                                                             2099 Pennsylvania Avenue, N.W.
                                                             Washington, DC 20006-6807

                                                 2
Case 1:19-cr-10080-NMG Document 970 Filed 03/25/20 Page 3 of 4



                                      (202) 508-4600
                                      colleen.conry@ropesgray.com

                                      Counsel for Elizabeth Henriquez




                             3
         Case 1:19-cr-10080-NMG Document 970 Filed 03/25/20 Page 4 of 4



               CERTIFICATE OF COMPLIANCE WITH LOCAL RULE 7.1

      I, Aaron M. Katz, hereby certify that counsel for Defendant conferred with counsel for the
government regarding this motion and that the government assented.

                                                                     /s/ Aaron M. Katz_________
                                                                  Aaron M. Katz


                                CERTIFICATE OF SERVICE

       I, Aaron M. Katz, hereby certify that the foregoing document was served through the ECF
system on all registered participants in this action on March 25, 2020.

                                                                    /s/ Aaron M. Katz_________
                                                                Aaron M. Katz




                                               4
